DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,690,831 to Calaflore.
Calaflore discloses in the abstract and figures 2-4, a light guide optical element comprising: 
A transparent light guide body (204) with two opposing surfaces (left of 222 and right of 221) facing each other and the light body further comprising: 
A first inclined surface (202) extending from a first to second surface forming an angle (
A second inclined surface (any of the other portions 202) also inclined, forming an angle and spaced apart as disclosed for the “first inclined surface”; 
Wherein when an input light enters it is partially reflected (211, 212 on left; figure 2) to form an output light.
As to claim 2, the first and second angles are equal (figure 2). 
As to claim 4, there are more than two inclined surfaces and the multiple surfaces can have an adjusted duty cycle which would shift the geometric centers of the inclined portions (column 11, lines 6-11).
As to claim 5, the angles are equal (figure 2). 
As to claim 8, the overcoat material may be a resin (column 5, line 35).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calaflore in view of US 11,067,808 to Schmulen et al.

Schmulen discloses such a reflective coating (1010) disposed over an optical grating (1020) in figures 19A-19C to provide reflections at relevant portions to optimize the projection of light (abstract). 
It would have been obvious to one having ordinary skill in the art to add a reflective layer on a grating as taught by Schmulen in the grating device of Calaflore to optimize output of light.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2018/0172893 (grating spacing).
US 2020/0400951 (figures 6 and 13).
US 2021/0199971 (non-uniform grating profiles). 
US 2014/0314374 non-uniform grating periods). 
US 2020/0326465 (figures 3A-3C). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/            Primary Examiner, Art Unit 2883